Filed 4/15/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 84







Interest of D.V.A.



Julie Lawyer, Assistant State’s Attorney, 		Petitioner and Appellee



v.



D.V.A., 		Respondent and Appellant







No. 20140384







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, petitioner and appellee.



Kent M. Morrow, 411 North 4th Street, Bismarck, N.D. 58502-2155, for respondent and appellant.

Interest of D.V.A.

No. 20140384



Per Curiam.

[¶1]	D.V.A. appealed from a district court order and amended order denying his petition for discharge from commitment as a sexually dangerous individual.  D.V.A. argues the State failed to prove by clear and convincing evidence he is likely to engage in further acts of sexually predatory conduct and has serious difficulty controlling his behavior.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner